Appeal by the defendant from a judgment of the County Court, Suffolk County (Crecca, J.), rendered September 29, 2006, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record “established] that the defendant understood that the right to appeal is separate and distinct from those rights automatically forfeited upon a plea of guilty—the right to remain silent, the right to confront one’s accusers and the right to a jury trial, for example” (People v Lopez, 6 NY3d 248, 256 [2006]). Thus, the defendant’s valid and unrestricted waiver of the right to appeal in connection with his plea agreement precludes appellate review of his claim that the sentence imposed was excessive (see People v Taubenkraut, 48 AD3d 598 [2008]). Lifson, J.P., Florio, Angiolillo and Chambers, JJ., concur.